  Case: 1:17-md-02804-DAP Doc #: 2030 Filed: 07/26/19 1 of 2. PageID #: 282163




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                   )        CASE NO. 1:17-MD-2804
OPIATE LITIGATION                              )
                                               )        JUDGE POLSTER
THIS DOCUMENT RELATES TO:                      )
“Track One Cases”                              )
                                               )        ORDER REGARDING
                                               )        NAS BABY MOTIONS
                                               )


       Currently pending before the Court are three motions filed by counsel representing various

plaintiffs in the “NAS Baby” cases. The motion and related documents filed at docket no. 1950

seek appointment of attorney Scott Bickford as “NAS Baby Liaison Counsel” The motion filed at

docket no. 1998 seeks appointment of a different attorney, Marc Dann, as “NAS Baby Liaison

Counsel” and two other attorneys as “NAS Baby Lead Counsel.” And the motion and related

documents filed at docket no. 1943 ask the Court to set a case management conference to address

the NAS Baby cases. In all of these motions, counsel state they have not received sufficient

discovery, and/or will not have sufficient time to review existing discovery, before their upcoming

deadline for filing a motion for class certification.

       Except as follows, the Court DENIES all of these motions. The Court will meet with no

more than four attorneys representing the NAS Baby cases at 9:30 a.m. on August 7, 2019, to

discuss discovery-related issues. All counsel who represent NAS Babies will choose which four

attorneys will attend; absent agreement, none will attend.
  Case: 1:17-md-02804-DAP Doc #: 2030 Filed: 07/26/19 2 of 2. PageID #: 282164



       The Court also makes clear that all counsel of record for the NAS Baby cases are entitled

to review all formal discovery requests and responses, all existing discovery, and any documents that

have been placed under seal, once counsel has signed any required protective orders and discovery

sharing agreements. The PEC shall undertake to provide this access to NAS Baby counsel as soon

as possible.

       Finally, in light of NAS Baby counsel’s suggestions that they need more time for discovery,

and the timing of the upcoming Track One trial, the Court directs counsel for the NAS Baby cases

and counsel for defendants to meet and confer and propose joint modifications to the briefing

schedule for class certification.

       IT IS SO ORDERED.


                                                      /s/ Dan Aaron Polster
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT JUDGE

Dated: July 26, 2019




                                                 2
